Citation Nr: 0218220	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  01-08 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

(The reopened claim of service connection for PTSD and the 
claim of service connection for adenomyosis will be the 
subject of a later decision.)  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1989 to 
April 1992.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the RO 
that held that new and material evidence had not been 
submitted to reopen the claim of service connection for PTSD 
and that service connection for adenomyosis was not 
warranted.  

Additionally, the Board is undertaking additional 
development on the now reopened claim of service connection 
for PTSD and the claim of service connection for the 
adenomyosis, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  

After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing these matters.  



FINDINGS OF FACT

1.  In June 1996, the RO denied the veteran's claim of 
service connection for PTSD; the veteran did not timely 
appeal from this decision.  

2.  The new information added to the record since the June 
1996 decision includes evidence that is relevant and 
probative to the issue at hand, and is so significant it 
must be considered in order to fairly decide the merits of 
the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted, since the June 
1996 rating decision, to reopen the claim of service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. §3.156(a) (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the veteran filed an original claim of service 
connection for PTSD in February 1996.  By a June 1996 rating 
decision, the RO denied service connection.  The veteran did 
not appeal this decision, and it became final.  

A claim will be reopened if new and material evidence has 
been submitted since the last final decision on the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  

In Elkins v. West, 12 Vet. App. 209 (1999), as since 
modified by the Veterans Claims Assistance Act of 2000, VA 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally decided claim reopened under 38 U.S.C.A. § 5108.  

VA must then proceed to evaluate the merits of the claim, 
but only after ensuring that the duty to assist under the 
Veterans Claims Assistance Act of 2000 has been fulfilled.  
See generally, Elkins, 12 Vet. App. at 218-19; Veterans 
Claims Assistance Act of 2000.  

The Board notes that, while changes have been made under the 
VCAA in regard to 38 C.F.R. § 3.156(a), the new regulation 
does not apply in this case because the veteran's claim to 
reopen a finally decided claim was not received on or after 
August 29, 2001.  Duty to Assist, 66 Fed. Reg. 45620, 45620 
(Aug. 29, 2001).  

In the case at hand, the evidence available for the RO's 
consideration in June 1996 included service medical records, 
which show no subjective complaints or objective findings of 
a psychiatric disability, to include PTSD.  

The record also contained a VA examination report dated in 
April 1996.  During the examination, the veteran indicated 
that she had been hospitalized nine times prior to military 
service.  The veteran also reported that she was harassed in 
service making her military duty difficult.  The examiner 
diagnosed the veteran as having recurrent major depression.  

In March 2001, the veteran applied to reopen her claim of 
service connection for PTSD.  

The additional evidence received since the June 1996 
decision includes:  VA treatment records, dated from January 
1999 through December 2001, an October 2001 letter from Dr. 
Wallace, and the December 2001 RO hearing transcript.  

The VA treatment records, dated from January 1999 through 
June 1996, show treatment for a psychiatric disability, to 
include diagnoses of PTSD (childhood trauma), mixed 
personality disorder (borderline/obsessive-compulsive), and 
panic attacks.  

In an October 2001 letter, a VA physician, stated that the 
veteran's diagnosis of PTSD was primarily related to early 
childhood experiences, but this situation was aggravated by 
her military experience.  

Dr. Wallace also discussed the claimed incident of sexual 
harassment in service and stated that the veteran's 
depression and adjustment problems began in the military and 
were triggered by the sexual harassment that created 
significant stress.  In conclusion, she opined that "there 
[was] adequate evidence that these began during her military 
career to warrant service connection."  

Finally, during the December 2001 RO hearing, the veteran 
testified that she was sexually harassed by her supervisor 
and that, when she told her supervisor that she did not like 
such behavior, her supervisor "made it rough at the job" for 
her and would not communicate to the veteran.  The veteran 
also stated that, when she approached her commander about 
her supervisor's behavior, she did not receive support.  

The Board finds, on review of the additional material now of 
record, that new evidence has been presented that is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection for PTSD.



ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is allowed, subject to further development as 
discussed hereinabove.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 

